 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of April 15,
2008, is by and between Assisted Living Concepts, Inc. a Nevada corporation with
its principal place of business at W140 N8981 Lilly Road, Menomonee Falls, WI
53051, (the “Company”) and Eric Fonstad (the “Employee”).
WITNESSETH
     WHEREAS, the parties in October 2006 entered into an Employment Agreement
(“2006 Agreement”);
     WHEREAS, the Company desires to continue to employ Employee as an employee
of the Company or its subsidiaries, and Employee desires to provide services to
the Company or its subsidiaries, all upon the terms and conditions hereinafter
set forth; and
     WHEREAS, the parties wishing to change the terms and conditions of
Employee’s employment with the Company hereby agree to enter into this Agreement
which shall supersede the 2006 Agreement effective April 15, 2008.
     NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, as well as
other good and valuable consideration (including but not limited to continued
employment and the receipt of the bonus identified herein), the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
1. Offer and Acceptance of Employment. The Company hereby agrees to continue to
employ Employee. Employee accepts such employment and agrees to perform the
customary responsibilities of position(s) with the Company and/or certain of its
subsidiaries as may be reasonably assigned to him/her from time to time by the
Company in its discretion. Employee will perform such other duties as may from
time to time be reasonably assigned to him/her by the Company in its discretion.
2. Compensation and Benefits.
     (a) Base Salary. As long as Employee remains an employee of Company,
Employee will be paid a base salary, less applicable withholding, which shall
continue at the rate currently in effect, until adjusted by the Company. Any
adjustment shall not reduce or limit any other obligation of the Company
hereunder. Employee’s annual base salary payable hereunder, as it may be
adjusted from time to time and without reduction for any amounts deferred as
described below, is referred to herein as “Base Salary”. Payment of Employee’s
Base Salary, as in effect from time to time, may be deferred to the extent
Employee elects to defer such salary under the terms of any deferred
compensation plan or other employee benefit arrangement maintained or
established by

 



--------------------------------------------------------------------------------



 



the Company. The Company shall pay Employee the portion of his/her Base Salary
not deferred in accordance with its customary periodic payroll practices.
     (b) Incentive Compensation. On April 15, 2008, Employee shall receive a
discretionary bonus in the amount of $15,000, provided Employee signs this
Agreement. Employee acknowledges that this bonus is discretionary and that
Employee is not entitled to it unless Employee signs this Agreement. In
addition, subject to approval of the Compensation/Nomination/Governance
Committee of the Board of Directors, Employee may be eligible to participate in
stock option, incentive compensation and other plans, which reward performance,
at a level consistent with Employee’s then assigned position(s) with the Company
or certain of its subsidiaries and other affiliates and the Company’s then
current policies and practices. Any stock or options issued or purchased by
Employee pursuant to a Stockholder or Option Agreement between Employee and the
Company prior to or after the date of this Agreement shall be subject to the
applicable Stockholder or Option Agreement.
     (c) Benefits and Expenses.
          (i) Benefits. Employee shall be eligible to participate in (1) each
welfare benefit plan sponsored or maintained by the Company, including, without
limitation, each life, optional life, hospitalization, medical, dental, vision,
health, accident or disability insurance, individual disability/long term care
plan, or similar plan or program of the Company, and (2) each deferred
compensation (including Executive Retirement) or savings plan sponsored or
maintained by the Company, in each case, whether now existing or established
hereafter, to the extent that Employee is eligible to participate in any such
plan under Company policies and practices and consistent with the generally
applicable provisions thereof. With respect to benefits payable to Employee,
Employee’s service credited for purposes of determining Employee’s benefits and
vesting shall be determined in accordance with the terms of the applicable plan
or program. Nothing in this Section 2(c), in and of itself, shall be construed
to limit the ability of the Company to amend or terminate any particular plan,
program or arrangement.
          (ii) Vacation. Employee shall be entitled to the number of paid
vacation days in each anniversary year and paid holidays as determined by the
Company’s policies in place from time to time.
          (iii) Business Expenses. The Company shall pay or reimburse Employee
for all reasonable expenses incurred or paid by Employee in the performance of
Employee’s duties hereunder, upon presentation of expense statements or vouchers
and such other information as the Company may reasonably require and in
accordance with the then generally applicable policies and practices of the
Company.
          (iv) Auto. The Company shall provide Employee with a monthly car
allowance of $650 for the purpose of obtaining a car to use for company business
and the purchase of required auto insurance. Additionally, Employee will be
reimbursed for miles driven on Company business at the applicable reimbursement
rate that is set from time to time by the Company.

- 2 -



--------------------------------------------------------------------------------



 



3. Employment Termination. Employee’s employment under this Agreement may be
terminated as follows:
     (a) Good Cause.  For purposes hereof, a termination by the Company for
“Good Cause” shall mean termination by action of the Company because of
(i) Employee’s material and willful theft or misuse of the Company’s property or
time; materially and willfully falsifying any document or making any false or
misleading statements relating to Employee’s employment with the Company;
commission, conviction of or the entry of a plea of nolo contendere by Employee
of any felony (whether or not involving the Company or any of its subsidiaries),
including, without limitation, those involving dishonesty or moral turpitude;
commission, conviction of or the entry of a plea of nolo contendere by Employee
of any misdemeanor (whether or not involving the Company or any of its
subsidiaries), involving dishonesty, moral turpitude, or affecting performance
of the job; or breach by Employee of his/her obligations under this Agreement,
as reasonably determined by the Board in its discretion, (ii) fraud, dishonesty,
misconduct or embezzlement on the part of Employee as reasonably determined by
the Board in its discretion, (iii) refusal or continuing failure to attempt,
other than by reason of disability as defined below, to follow the lawful
directions of the senior officers or the Board of Directors of the Company as
reasonably determined by the Board in its discretion, (iv) willful violation of
any material policy of the Company or material agreement with the Company as
reasonably determined by the Board in its discretion, (v) breach of, negligence
with respect to, or the failure or refusal by Employee to perform and discharge
his/her duties, responsibilities or obligations under this Agreement or as
defined by the Company as reasonably determined by the Board in its discretion,
that is not corrected within 30 days following written notice thereof to
Employee by the Company as reasonably determined by the Board in its discretion,
(vi) discriminatory or harassing behavior, whether or not illegal under State,
federal or local law, which the Board in its discretion reasonably determines
violates Company policy, or (vii) other conduct that may be materially
detrimental to the best interests of the Company or any affiliate thereof  as
reasonably determined by the Board in its discretion. 
     (b) Without Cause. Notwithstanding anything to the contrary contained in
this Agreement, the Company may, at any time, terminate Employee’s employment
hereunder without Cause.
     (c) Death. If Employee dies, his/her employment shall terminate as of the
date of death.
     (d) Disability. In the event of the “permanent disability” (as defined
below) of Employee, the Company shall have the right in accordance with
applicable law to terminate Employee’s employment hereunder. For purposes of
this Section, “permanent disability” means any disability as defined under the
Company’s applicable long-term disability insurance policy or, if no such policy
is available, the inability of Employee, due to a physical or mental impairment,
for ninety days (whether or not consecutive) during any period of three hundred
sixty-five days to perform the duties and functions of his/her job with or
without reasonable accommodation. A determination of disability

- 3 -



--------------------------------------------------------------------------------



 



shall be reasonably determined by the Company’s Board of Directors in its
discretion and Employee shall cooperate with the efforts to make such
determination. Any such determination shall be conclusive and binding on the
parties. Any determination of “disability” under this provision is not intended
to alter any benefits Employee may be entitled to receive under any long-term
disability insurance policy carried by Employee, which shall be governed solely
by the terms of any such policy. In lieu of termination, the Company may
transfer Employee to another position, and elect to terminate this Agreement,
even though Employee’s employment is not terminated. In that case, Employee
shall not be entitled to receive any severance as provided herein.
     (e) Upon Good Reason. Employee shall have “Good Reason” to terminate this
Agreement:
          (i) if Employee is located in the corporate office and within 30 days
of receiving written notice from the Company that Employee’s work location is
being shifted to a location more than 50 miles away from Employee’s current work
location, Employee provides in writing an objection to such relocation and of
Employee’s intention to treat such requirement as “Good Reason” and the Company
does not within 30 days of such notice rescind such requirement, (This clause
does not apply to employees working out of satellite offices or a home. If
Employee works out of a satellite offices or a home his/her location may be
changed and such change shall not be “Good Reason” under this Agreement.); or
          (ii) if Employee provides in writing within 30 days of receiving
written notice from the Company that the Company intends to reduce his/her Base
Salary then in effect so that following such reduction his/her Base Salary is
95% or less of the highest Base Salary payable to Employee hereunder, notice of
Employee’s intention to treat such diminution as “Good Reason”, and the Company
does not within 30 days of such notice rescind such diminution.
     (f) Voluntary Termination. Employee may voluntarily resign upon providing
the Company with sixty (60) days notice of resignation. Upon receipt of such
notice, the Company may inform Employee that it is not requiring such notice.
     (g) Date of Termination. “Date of Termination” shall mean whichever of the
following is applicable:
          (i) if Employee’s employment is terminated under paragraph (c) of this
Section 3, the date of death;
          (ii) if Employee’s employment is terminated under paragraph (a) or
(b) of this Section 3, the date specified in the Notice of Termination;
          (iii) if Employee is terminated for the reasons specified in paragraph
(d), the date Employee is deemed by the Company to be disabled as defined
herein;
          (iv) in the case of an event described in paragraph (e) of this
Section 3, the end of the 30-day cure period, if the Company has not so cured;
or

- 4 -



--------------------------------------------------------------------------------



 



          (v) in the event Employee voluntarily terminates employment as
described in paragraph (f) of this Section 3, Employee’s Date of Termination
shall either be the date which is 60 days after the date Employee provides
notice to the Company of voluntary termination, or if such notice is not
required by the Company, the date the Company provides notice that the 60-day
notice is not required.
4. Payments upon Termination.
     (a) Termination Due to Death, Disability, or Voluntary Termination. Upon
termination of Employee under Section 3(c), 3(d), or (f), the Company shall pay
to Employee or his/her estate Employee’s salary and other accrued benefits
earned up to the Date of Termination. Employee shall also be entitled to all
vested deferred compensation (including Executive Retirement) of any kind at
such times and in such amounts provided under the terms of applicable deferred
compensation arrangements. The Company shall have no further obligations to
Employee under this Agreement.
     (b) Termination for Cause. If Employee’s employment shall be terminated
under Section 3(a), Employee shall receive salary and benefits accrued through
the Date of Termination. Employee shall also be entitled to all vested deferred
compensation (including Executive Retirement) of any kind at such times and in
such amounts provided under the terms of applicable deferred compensation
arrangements. The Company shall have no further obligations to Employee under
this Agreement.
     (c) Termination Without Cause or for Good Reason.
     In the event Employee’s employment terminates pursuant to paragraph (b) or
(e) of Section 3, then:
          (i) the Company shall pay to employee any Base Salary owed to the Date
of Termination which has not yet been paid (less applicable deductions to
include withholdings for taxes).
          (ii) the Company shall also pay to Employee (less applicable
deductions, including withholdings for taxes) the following subject to
Section 6(d):
               (A) One (1) year of Base Salary at the rate in effect at the Date
of Termination as defined for Sections 3(g)(ii) or (iv) (whichever is
applicable). The total amount shall be apportioned to the 12 months following
the Date of Termination. Thus, if Employee is entitled to $120,000 under this
subsection, $10,000 shall be paid to Employee each of the next twelve months.
               (B) An amount equal to 150% of the bonus payment which would have
been payable to Employee if Employee had remained employed in the year in which
termination occurs on the assumption that 100% of the bonus payment would have
been achieved. The total amount shall be apportioned to the 12 months following
the Date of Termination. Thus, if Employee is entitled to $48,000 under this
subsection, $4,000 shall be paid to Employee each of the next twelve months.

- 5 -



--------------------------------------------------------------------------------



 



               (C) If Employee is receiving a car allowance at the Date of
Termination, the cash equivalent of 12 months of the car allowance in the amount
provided at the Date of Termination which shall be apportioned to the twelve
months following the Date of Termination. Thus, if Employee is entitled to
$4,800 under this subsection, $400 shall be paid to Employee each of the next
twelve months.
               (D) The amount that the Company would have credited as Company
contributions based upon Employee’s level of participation at the Date of
Termination over the twelve (12) month period of time beginning immediately
after the Date of Termination to any of the deferred compensation (including
Executive Retirement) plans in which Employee was a participant. The total
amount shall be apportioned to the 12 months following the Date of Termination.
Thus, if Employee is entitled to $48,000 under this subsection, $4,000 shall be
paid to employee each of the next twelve months.
     Employee will begin to receive the payments referenced above on the first
normal payroll date beginning 15 calendar days after the Release he/she is
required to sign as described under paragraph (c)(v) of this Section 4 becomes
effective and continuing thereafter on normal payroll dates for twelve months
following the Date of Termination.
          (iii) Employee shall also be entitled to all vested deferred
compensation (including Executive Retirement) of any kind at such times and in
such amounts provided under the terms of applicable deferred compensation plans.
          (iv) Beginning with the Date of Termination, Employee shall be
entitled to receive medical plan continuation coverage required under ERISA
(“COBRA Benefits”) subject to payment of full COBRA premiums by Employee. If
Employee is eligible for and timely elects to receive COBRA Benefits, the
Company shall reimburse Employee for the cost of Employee’s COBRA Benefits for a
period of twelve (12) months; provided that the Company’s obligation to
reimburse Employee’s COBRA premiums shall be subject to Section 6(d) and will
cease immediately in the event Employee becomes eligible for group health
insurance offered by another employer during the twelve (12) month period.
          (v) In order to receive the payments described in paragraphs (c)(ii)
and (iv) of this Section 4, Employee must (no later than thirty (30) days
following the Employee’s receipt of the release) execute and not revoke a
release (“the Release”) in such form and substance as shall be reasonably
requested by the Company, including but not limited to including a general
release of claims, a non-disparagement clause, a confidentiality provision, an
acknowledgment regarding conduct on behalf of the Company, and a no re-hire
provision. In addition, payments pursuant to paragraphs (c)(ii) and (iv) of this
Section 4 shall only continue for so long as Employee has not violated any terms
of this Agreement, including but not limited to those contained in Section 6,
and/or brought any action regarding the enforceability of the Covenants
contained in Section 6. However, in no event, shall Employee receive less than
$30,000 in the aggregate pursuant to Section 4(c)(ii) and (iv) as consideration
for the Release referenced in this paragraph (v).

- 6 -



--------------------------------------------------------------------------------



 



          (vi) It is intended that (A) each payment or installment of payments
provided under this Section 4 is a separate “payment” for purposes of Code
Section 409A and (B) that the payments satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A, including those
provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception),
and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines that on the Date of Termination that Employee is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company and that any payments to be provided to Employee are or may become
subject to the additional tax under Code Section 409A(a)(1)(B) or any other
taxes or penalties imposed under Code Section 409A (“Section 409A Taxes”), then
such payments shall be delayed until the date that is six (6) months after the
Date of Termination. Any delayed payments shall be made in a lump sum on the
first day of the seventh month following the Date of Termination, or such
earlier date that, as determined by the Company, is sufficient to avoid the
imposition of any Section 409A Taxes on Employee.
5. Section 280G Limitation on Compensation. In the event that the severance
benefits payable to Employee under this Agreement or any other payments or
benefits received or to be received by Employee from the Company (whether
payable pursuant to the terms of this Agreement, any other plan, agreement or
arrangement with the Company) or any corporation (“Affiliate”) affiliated with
the Company within the meaning of Section 1504 of the Internal Revenue Code of
1986, as amended (the “Code”), in the opinion of tax counsel from a nationally
recognized public accounting firm selected by the Company and reasonably
acceptable to Employee, constitute “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and the present value of such “parachute
payments” equals or exceeds three times Employee’s “base amount” within the
meaning of Section 280G(b)(3) of the Code, such severance benefits shall be
reduced to an amount the present value of which (when combined with the present
value of any other payments or benefits otherwise received or to be received by
Employee from the Company (or an Affiliate) that are deemed “parachute
payments”) is equal to 2.99 times the “base amount,” notwithstanding any other
provision to the contrary in this Agreement.
6. Employee’s Covenants.
     (a) Non-disclosure. Employee hereby acknowledges all Confidential
Information (as defined below) which Employee receives while employed by the
Company shall be considered the exclusive proprietary property of the Company.
The Company will, as part of the employment of Employee, make available
Confidential Information as defined below, provided that Employee agrees that
during the course of his/her employment with the Company and for one (1) year
after the termination of employment, for whatever reason, he/she shall keep
confidential and shall not, except with Company’s express prior written consent,
or except in the proper course of his/her employment with Company, directly or
indirectly, in whole or in part, for any reason or purpose whatsoever,
communicate, disclose, divulge, publish, or otherwise express, to any person or
entity, or use such information, for his/her own benefit or the benefit of any

- 7 -



--------------------------------------------------------------------------------



 



person or entity, any trade secrets or Confidential Information, no matter when
or how acquired concerning the conduct and details of Company’s business. As
used herein, the term “Confidential Information” refers to all information which
derives independent economic value from not being generally known outside the
Company and belongs to, is used by or is in the possession of the Company,
including without limitation, names of customers and suppliers, marketing
methods, trade secrets, policies, prospects and financial condition, customer
lists, customer needs and preferences, costs and expenses, financing, supply
sources, sales and marketing plans, and strategic plans, as well as technical
and scientific specifications, plans and formulas, which are developed for use
in Company’s business. Confidential Information shall not include any
information which is known by or readily available to the general public or
which becomes known by or readily available to the general public other than as
a result of any improper act or omission of Employee. The restrictions set forth
in this paragraph are in addition to and not in lieu of any obligations of
Employee provided by law with respect to Company’s Confidential Information,
including any obligations Employee may owe under Wis. Stat. § 134.90, the Nevada
Trade Secrets Act (NRS 600A.010 et. seq.) or similar statutes.
     (b) Non-Competition. It is recognized that in order to protect the
Company’s Confidential Information, as defined above, and the Company’s valuable
relationships with customers, vendors, employees and others, that a limited
covenant restricting competition within the Company’s niche market following any
termination of employment is necessary. Consequently, for a period of one
(1) year following termination of Employee’s employment with the Company for any
reason, Employee shall not, except with Company’s express prior written consent:
          (i) Solicit any employee, salesman, agent, or representative of the
Company that Employee supervised and/or had contact with on behalf of the
Company or about whom Employee gained confidential information, in the one year
prior to termination of Employee’s employment with the Company, in any manner
which interferes or might interfere with such person’s relationship with
Company. This provision is not intended and shall not be construed to foreclose
or burden the employment of any such employee who pursues or accepts such
employment without any solicitation prohibited by this provision.
          (ii) Work for (or consult to) any competitor of the Company, including
one in which the Employee has an ownership interest, in any management capacity
or in any other capacity in which Employee’s knowledge of Company’s customer
relationships and other Confidential Information would be a value to the
Employee in competing against the Company, and in which management capacity or
other such capacity the Employee has duties or responsibilities, including
management oversight, with respect to or involving any assisted living facility
located in any portion of the Territory, defined below. “Territory” shall mean
anywhere that is within 20 miles of any assisted living facility operated by the
Company. Employee acknowledges that the Confidential Information which Employee
has had access to, and will continue to have access to, would be of value to
Employee in competing against or assisting a competitor in competing against any
assisted living facility operated by the Company. Employee acknowledges,
therefore, that the geographic scope of this restriction is reasonably

- 8 -



--------------------------------------------------------------------------------



 



necessary to protect the Company’s legitimate business interest in protecting
against Employee using the Company’s Confidential Information to compete against
the Company or assist a competitor in competing against the Company.  
     (c) Surrender of Property. Employee hereby agrees that upon termination of
Employee’s employment, for whatever reason and whether voluntary or involuntary,
Employee will immediately surrender to the Company all property and other things
of value in Employee’s possession, or in the possession of any person or entity
under Employee’s control relating directly or indirectly to the business of the
Company.
     (d) Enforcement. Employee acknowledges that any breach by him/her of any of
the covenants and agreements of this Section 6 (“Covenants”) will result in
irreparable injury to Company for which money damages could not adequately
compensate Company, and therefore, in the event of any such breach, Company
shall be entitled, in addition to all other rights and remedies which Company
may have at law or in equity, to have an injunction issued by any competent
court enjoining and restraining Employee and/or all other Persons involved
therein from continuing such breach. The existence of any claim or cause of
action which Employee or any such other Person may have against Company shall
not constitute a defense or bar to the enforcement of any of the Covenants. In
addition, if Employee brings an action asserting the Covenants are
unenforceable, the Company may in its discretion immediately cease paying any
amounts still owing under this Agreement. In the event that it is found that the
Covenants at issue are enforceable, or they are modified so that they are
enforceable, Employee shall receive within 45 days of a final decision to that
effect, including exhaustion of any available appeals, the amount which he/she
would have received hereunder if no action had been brought. If the Covenants at
issue are found unenforceable, Employee shall not be entitled to any amounts
still owed under this Agreement as of the date the Employee brought the action
asserting the Covenants were unenforceable. Employee, however, shall retain any
amounts already paid under the Agreement as consideration for the Release
referenced in Section 4(c)(v) and, in the event that the total amount of money
received prior to commencement of the action is less than $30,000, the Company
shall pay to Employee within 45 days of a final decision that the Covenants are
unenforceable, including exhaustion of any available appeals, the difference
between $30,000 and the amount already paid under the Agreement, less applicable
deductions to include withholdings for taxes, as consideration for the Release
of claims referenced in Section 4(c)(v).
     (e) Consideration. Employee expressly acknowledges that the Covenants are a
material part of the consideration bargained for by Company and, without the
agreement of Employee to be bound by the Covenants, Company would not have
agreed to enter into this Agreement.
     (f) Scope. If any portion of any Covenant or its application is construed
to be invalid, illegal or unenforceable, then the other portions and their
application shall not be affected thereby and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court making such determination shall have the power to reduce

- 9 -



--------------------------------------------------------------------------------



 



or limit such scope, duration, area or other factor, and such Covenant shall
then be enforceable in its reduced or limited form.
7. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
     (a) Except as provided in Section 4(c)(iv), Employee shall not be required
to mitigate damages or the amount of any payment provided for under this
Agreement by seeking other employment or otherwise, nor shall the amount of
payment provided for under this Agreement be reduced by any compensation earned
by Employee as the result of employment by another employer after the Date of
Termination, or otherwise, except to the extent such employment violates Article
6(a) or 6(b) of this Agreement.
     (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish Employee’s existing rights, or rights which would accrue solely as a
result of the passage of time, under any benefit plan, employment agreement or
other contract, plan or arrangement.
8. Withholding Taxes.
     Company may withhold from any amounts payable under this Agreement such
federal, state, local and foreign taxes as may be required to be withheld
pursuant to any applicable law or regulation.
9. Miscellaneous.
     (a) Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) five (5) days after being mailed by first class certified mail,
return receipt requested, postage prepaid, or (iii) delivered by a nationally
recognized express courier service, postage or delivery changes prepaid, with
receipt, or (iv) delivered by telecopy (with receipt, and with original
delivered in accordance with any of (i), (ii) or (iii) above) to the parties at
their respective addresses stated below or to such other addresses of which the
parties may give notice in accordance with this Section.
If to Company, to:
Assisted Living Concepts, Inc.
W140 N8981 Lilly Road
Menomonee Falls, WI 53051
Attention: President and Chief Executive Officer

Facsimile: (262) 251-7627
If to Employee, to:
Address contained in payroll records

- 10 -



--------------------------------------------------------------------------------



 



     (b) Entire Understanding. This Agreement sets forth the entire
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous, written, oral, expressed or implied,
communications, agreements and understandings with respect to the subject matter
hereof, with the exception of existing deferred compensation (including
Executive Retirement) plans, benefits plans and incentive plans and Stockholder
and Options Agreements.
     (c) Modification. This Agreement shall not be amended, modified,
supplemented or terminated except in writing signed by both parties.
     (d) Termination of Prior Severance Agreements. All prior severance and/or
employment agreements between Employee and Company and/or any of its affiliates
(and any of their predecessors) are hereby terminated as of the date hereof as
fully performed on both sides.
     (e) Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the Company and its successors and
permitted assigns and upon Employee and his/her heirs, executors, legal
representatives, successors and permitted assigns. Employee may not assign,
transfer, pledge, encumber, hypothecate or otherwise dispose of this Agreement
or any of his or her rights hereunder without prior written consent of the
Company, and any such attempted assignment, transfer, pledge, encumbrance,
hypothecation or other disposition without such consent shall be null and void
without effect.
     (f) Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto, except
to the extent indicated herein.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one counterpart hereof.
     (h) Section Headings. Section and subsection headings in this Agreement are
inserted for convenience of reference only, and shall neither constitute a part
of this Agreement nor affect its construction, interpretation, meaning or
effect.
     (i) References. All words used in this Agreement shall be construed to be
of such number and gender as the context requires or permits.
     (j) Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of the State
of Nevada applicable to agreements made and to be performed entirely therein.
     (k) Settlement of Disputes. The Company and Employee agree that, except as
set forth specifically in Section 6(d), any claim, dispute or controversy
arising under or in

- 11 -



--------------------------------------------------------------------------------



 



connection with this Agreement, or otherwise in connection with Employee’s
employment by the Company (including, without limitation, any such claim,
dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s employee benefit plans, policies
or programs) shall be resolved solely and exclusively by binding arbitration.
The arbitration shall be held in Milwaukee County, Wisconsin (or at such other
location as shall be mutually agreed by the parties). The arbitration shall be
conducted in accordance with the Expedited Employment Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) in effect at the
time of the arbitration, except that the arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall be borne equally by the parties. Each party will pay for the fees and
expenses of its own attorneys, experts, witnesses, and preparation and
presentation of proofs and post-hearing briefs (unless the party prevails on a
claim for which attorney’s fees are recoverable under the Rules). Any action to
enforce or vacate the arbitrator’s award shall be governed by the Federal
Arbitration Act, if applicable, and otherwise by applicable state law.
     (l) Indulgences, Etc. Neither the failure nor delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall the single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
     (m) 409A.
          (i) In order to facilitate compliance with Section 409A of the
Internal Revenue Code, the Company and Employee agree that they shall neither
accelerate nor defer or otherwise change the payment date for any payment
subject to Section 409A, except as may otherwise be permitted under Code
Section 409A of the Internal Revenue Code and regulations thereunder as
confirmed by written opinion of counsel satisfactory to both parties.
          (ii) Whether and when a termination of employment has occurred will be
determined in a manner consistent with the requirements described in regulations
under Internal Revenue Code Section 409A. Termination of Employee’s employment
by the Company on the one hand or by Employee on the other hand (other than by
death of Employee) shall be communicated by a written notice of termination to
the other. That notice shall indicate the specific termination provision in this
agreement relied upon and, to the extent applicable, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provisions so indicated and the termination date.

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above mentioned, under seal, intending to be legally bound hereby.

          Attest:   COMPANY:
 
       
 
  By:    
 
       
Executive Assistant
  Name:   Laurie A. Bebo
 
  Title: President and Chief Executive Officer
 
        Witness:   EMPLOYEE:
 
             

- 13 -